Order denying motion to require plaintiffs to correct complaint pursuant to rule 102 of the Rules of Civil Practice reversed upon the law, with ten dollars costs and disbursements, and motion granted, without costs, with leave to plaintiffs to serve an amended complaint within ten days from service of a copy of the order herein. Defendant could not be hable at one and the same *709time as a lessee under one lease and as an assignee of another lessee for the same term of the same premises. Had plaintiffs alleged facts which showed the circumstances under which the two leases came into existence, a cause of action holding defendant hable under either lease might be stated. Lazansky, P. J., Young, Hagarty, Carswell and Seudder, JJ., concur.